UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 28, 2014 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-176587 il2m INTERNATIONAL INC. (Exact name of registrant as specified in its charter) Nevada 27-3492854 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3500 West Olive Avenue Suite 810 Burbank, California (Address of principal executive offices) (Zip Code) (818) 953-7585 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes ¨ No x As of April 21, 2014, there were 178,211,500 shares of common stock, par value $0.0001 per share, outstanding.* *This figure is based on the reverse stock split of one for 10 (1:10) effected January 9, 2014, which reduced the total issued and outstanding from 7,040,000 to 704,000 shares of common stock il2m INTERNATIONAL CORP. formerly known as Dynamic Nutra Enterprises Holdings Inc. QUARTERLY REPORT ON FORM 10-Q February 28, 2014 TABLE OF CONTENTS PART I - FINANCIAL INFORMATION PAGE Item 1. Financial Statements F-1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 1 Item 3. Quantitative and Qualitative Disclosures About Market Risk 7 Item 4. Controls and Procedures 7 PART II - OTHER INFORMATION Item 1. Legal Proceedings 9 Item 1A. Risk Factors 9 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 9 Item 3. Defaults Upon Senior Securities 10 Item 4. Mine Safety Disclosure 10 Item 5. Other Information 10 Item 6. Exhibits 11 SIGNATURES 12 IL2M INTERNATIONAL CORP (F/K/A DYNAMIC NUTRA ENTERPRISES HOLDINGS, INC.) (A DEVELOPMENT STAGE COMPANY) CONTENTS PAGE F-1 CONDENSED CONSOLIDATED BALANCE SHEETS AS OF FEBRUARY 28, 2014 (UNAUDITED) AND AS OF DECEMBER 31, 2013 PAGE F-2 CONDENSED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED FEBRUARY 28, 2, 2013 (INCEPTION) TO FEBRUARY 28, 2014 (UNAUDITED) PAGE F-3 CONDENSED STATEMENT OF CHANGES IN STOCKHOLDERS’ DEFICIT FOR THE PERIOD FROM OCTOBER 17, 2013 (INCEPTION) TO FEBRUARY 28, 2014 (UNAUDITED) PAGE F-4 CONDENSED STATEMENTS OF CASH FLOWS FOR THE PERIOD FROM OCTOBER 17, 2013 (INCEPTION) TO FEBRUARY 28, 2014 (UNAUDITED) PAGES F-5 - F-16 NOTES TO CONDENSED FINANCIAL STATEMENTS (UNAUDITED) PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS IL2M International Corp (f/k/a Dynamic Nutra Enterprises Holdings, Inc) (A Development Stage Company) Condensed Consolidated Balance Sheets February 28, December 31, (Unaudited) Assets Current Assets: Prepaid expenses $ - $ Loan receivable 300 - 300 Property and equipment, net 19,352 Other Assets: Security deposit 14,535 Prepaid rent 14,535 Total Other Assets 29,070 Total Assets $ $ Liabilities and Stockholders' Deficit Current Liabilities: Accounts payable and accrued expenses $ $ Deferred rent 2,803 Note payable 100 - Due to related party 598,328 Note payable - Convertible 22,500 - Total Current Liabilities 732,458 Long Term Liabilities: Deferred rent 39,817 Total Long Term Liabilities 39,817 Total Liabilities 772,275 Commitments and Contingencies (See Note 10) Stockholders' Deficit: Preferred stock, $0.0001 par value; 10,000,000 shares authorized; none issued and outstanding - - Common stock, $0.0001 par value, 500,000,000 shares authorized; 178,211,500 and 125,000,000 shares issued and outstanding, respectively 17,821 Additional paid-in capital 3,017,104 Deficit accumulated during the development stage (3,758,478 ) ) Total Stockholders' Deficit (723,553
